Exhibit 10.3

WATERS CORPORATION

2012 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT FOR BOARD OF DIRECTORS

THIS AGREEMENT dated as of [date] between Waters Corporation, a corporation
organized under the laws of the State of Delaware (the “Company”), and [name]
(the “Participant”), a director of Waters Corporation.

1. Issuance of Common Stock. Pursuant and subject to the Company’s 2012 Equity
Incentive Plan (as the same may be amended from time to time, the “Plan”), the
Company hereby agrees to issue to the Participant without cash consideration,
and the Participant agrees to receive from the Company, an aggregate of [number
(##)] shares (the “Restricted Shares”) of the common stock, par value $.01 per
share, in the Company (the “Stock”). The date of this Restricted Stock Award
(the “Award”) is as of [date] (the “Award Date”). Upon receipt by the Company of
a copy of this Agreement duly executed and completed by the Participant, the
Company shall issue in the name of Participant, but hold in escrow, a duly
executed certificate evidencing the Restricted Shares endorsed with the legend
set forth in Section 7.3(b) of the Plan

2. Restrictions on Transfer. None of the Restricted Shares or any beneficial
interest therein shall be sold, transferred, assigned, pledged, encumbered or
otherwise disposed of in any way at any time (including, without limitation, by
operation of law) other than (i) to the Company or its assignees or (ii) to any
other person on (but only upon) death by will, bequest or operation of law (a
“Permitted Transferee”). All Permitted Transferees of Restricted Shares or any
interest therein shall be required as a condition of such transfer to agree in
writing, in form satisfactory to the Company, that they shall receive and hold
such Restricted Shares or interest subject to the provisions of this Agreement.
Any sale, transfer, assignment, pledge, encumbrance or other disposition of the
Restricted Shares other than in accordance with this section shall be void. The
Company shall not be required (i) to transfer on its books any Restricted Shares
sold, transferred or otherwise disposed of in violation of this section or
(ii) to treat as owner of any Restricted Shares, or to pay dividends in respect
of Restricted Shares to, any person purporting to have acquired Restricted
Shares or any beneficial interest therein unless such Restricted Shares or
interest were acquired in compliance with the provisions of this section.

3. Forfeiture and Vesting of Restricted Shares. In the event of the termination
of employment or other association of the Participant by the Company and its
affiliates at any time before the first anniversary of the Award Date, the
Restricted Shares shall be immediately forfeited by the Participant and each
Permitted Transferee and the Company shall immediately reacquire from the
Participant and each Permitted Transferee all of the Restricted Shares (subject
to adjustment as provided in the Plan in the event of any stock split or other
corporate action affecting the Restricted Shares) for no cash consideration. The
Restricted Shares, if not theretofore forfeited, shall fully vest upon the first
anniversary of the Award Date and shall not thereafter be subject to forfeiture.
Notwithstanding the foregoing, in the event of your death any then-unvested
Restricted Shares shall accelerate in full and become 100% vested.



--------------------------------------------------------------------------------

4. Incorporation of Plan Terms. This Award is granted subject to all of the
applicable terms and provisions of the Plan, including but not limited to the
provision for acceleration of vesting of this Award set forth in Section 8
(Adjustment Provisions) and Section 9 (Change of Control) and the limitations on
the Company’s obligation to deliver Restricted Shares set forth in Section 10
(Settlement of Awards).

5. Miscellaneous. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without regard to the conflict of laws
principles thereof and shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian, or other legal representative of you. Capitalized terms used but not
defined herein shall have the meaning assigned under the Plan. This Agreement
may be executed in one or more counterparts all of which together shall
constitute but one instrument.

6. Tax Consequences. The Company makes no representation or warranty as to the
tax treatment to the Participant or any Permitted Transferee of the receipt of
this Award or upon the sale or other disposition of the Restricted Shares. The
Participant should rely on his/her own tax advisors for such advice. In the
event that the Participant makes an election under Section 83(b) of the Internal
Revenue Code of 1986, the Participant will promptly file a copy of the election
with the Company.

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date first above written.

 

WATERS CORPORATION By:   Douglas A. Berthiaume Title:   Chairman, President and
Chief Executive Officer

Signature of Participant

[Name of Participant/Director]

 

- 2 -